        Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                          7 Page 1 of 20




PORTFOLIO SEVENTEEN, LLC
REQUEST FOR BID QUAL! FICATION




                                                1
                  Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                                    7 Page 2 of 20



Executive sumnnary
The principals of Portfolio Seventeen, LLG are Ebony Lucas, Bonita Harrison, and Sterling Howard. Lucas is an
attorney and has practices! real estate related matters for 16 years. Howard has worked in real estate valuation
and management with Jo~~es Lang LaSalle before forming his real esta#e investment company. Harrison is a
licensed real estate broker and general contractor who has been featured in Crain's and recognized as a top
developer with the Cook C+aunty Land Bank for her exemplary work on the south side of Chicago.

The team has combined Experience of 38 years renovating and managing distressed properties in Chicago and
Detroit. We have invested our own capital into all of our projects and this strategy keeps us committed to success
and allows us to be patient in our approach to rebuilding the communities we invest in. We have directly invested in
and currently hold units in the communities where the Portfolio C properties are 1oc~ted. We continue to own and
manage properties in these neighborhoods and work to ensure that these neighborhoods can offer safe, quality,
affordable housing to families across the full spectrum of income levels.

We understand the key role that owner-occupied units play in a stabEe neighborhood by decreasing the number of
vacant properties and reducing the transient nature of some rental properties. As a result, we have reviewed
Portfolio C and developE1d a blended strategy of creation of home ownership opportunities in addition to
stabilization of rental properties.

Quality housing helps attr~ict and retain Fong-term residents and helps keep neighborhoods safe and stable, Solid
construction and targeted i^enovations can provide homes that are !ow-maintenance and energy-efficient to reduce
the costs over time and preserve affordable housing. Portfolio Seventeen Investments, L.~~ possesses, the
knowledge, values, and commitment to ensure the long- term success of the properties in Hilco Portfolio C.




                                                          2
                   Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                                     7 Page 3 of 20



Why Portfolio SE~venteen, LLC?


Extensive fiechnicat experience with property rehabi itafiion and dev~to~ment
With nearly 40 years of experience, the principals have acquired and renovated over 300 distressed and
undervalued residential properties in Chicago and Detroit. Portfolio Seventeen, LLG has 13 years of experience
directly working with the City of Chicago Department of Buildings on redeveloping distressed properties, abating
code violations, and stabilizing properties. As it stands today, the hold a rental portfolio with a net worth of
$20mi1.

Dedicated resources wifih proven track record                               ',
Over 20 years of residential and commercial real estate consulting, developmenfi, construction and property
management experience. C)riven property management team, focused on providing an exemplary customer
experience resulting in low i:urn-over.

Demonstrated familiarity ~nrith the portfolio neighborhoods with a range; of values and rehabilitation
needs
Our portfolio of highly impac;tful project work includes experience acquiring and renovating under-valued,
distressed properties on thE~ south side of Chicago. 6 year track record of purchasing multi- family buildings in
receivership, stabilizing and renovating those properkies, and offering purchase and rental opportunities.

Diverse team with backgrounds and experiences that are especially valuably to maximize opportunities
for success
lnternaf and external capabilities, including exfiensive knowledge ofi the Chicago Residential Landlord and Tenant
Ordinance, thorough understanding and experience with the City of Chicago Building codes, and distressed
property management experience, that are especially valuable when working with the diverse needs of the
properties in this portfolio.
                                                                                                               2




                                                           3
Case 20-16567                                   Doc 70-7                          Filed 11/16/20 Entered 11/16/20 12:03:46<~F
                                                                                                                                    Desc Exhibit
                                                                ~1
                                                                                         7 Page 4 of 20




                    .. ~~~
                     A,^^
                        '




                                     fi~
                                                                                      ,,
                             ~.x x               of 5 d-.                     ~   A




                        tr    ,




     ~~,        ~    1~~


          t~~




                                           A ~              £        ~




                                                                                                                                         i




p
P~




                                                ~,




                                           ~                             v                                                      ~    '
                                           ~k




                                                                     ....                      .:                 F   L
                                                                                                              r




                                      F"




                                                                         ':                ~        .'.


     F.                                                                           ~        s




                                                                                                          4
       Case 20-16567      Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46             Desc Exhibit
                                            7 Page 5 of 20




                                            Bonita Harrison
                                            Principal
                                                            Bonita Harrison holds both a Master and Bachelor's degree in
                                            Mathematics. She is the managing broker, property manager, and licensed
                                            general contractor of KBM Realty, Inc. She employs 3 property managers to
                                            assist with management of her 68 property portfolio and numerous construction
                                            projects. Harrison has been appointed by the courts as receiver on commercial
                                            properties. She has purchased and rehabbed over 100 properties on the south
                                            side of Chicago in partnership with the Cook County Land Bank.

                                                             Harrison is knowledgeable about the City of Chicago Building
                                            Code and has obtained architectural plans, permits, and is intimately familiar with
                                            the City of Chicago inspections requirements. Harrison has received the
                                            "Developer of the Year" and "Project of the Year Awards from the Cook County
                                            Land Bank. Her work has also been highlighted in Crains Magazine.

                                                              Harrison is a proud Chicagoan, born and raised on the south side
 ~x                                         of Chicago and is dedicated to revitalizing distressed, outdated, and
     .~ ~                                   underperforming properties on the south side of Chicago. Bonita will be an
~~~        r~~M                             integral part of construction and property management with Portfolio Seventeen,
~~, ~~            ~;,~                      LLC.
~•~~~~+~ ~        ~w ~




                         ~G~. as~




                                                  5
                    Case 20-16567                           Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46              Desc Exhibit
                                                                              7 Page 6 of 20




                                                                              Sterling ~loward
         ~•               ~~                                -                 Principal
              '~                                                                                 Sterling R. Howard, a University of Michigan Alumnus class of
               "°""'                                                           2000, is the Managing Partner of Silver Capital Group an emerging real estate
                                               ?;,,. ,                         development firm founded in 2005. Under his leadership and vision Silver Capital
                                           >;=-:r., :,, ,                      Group is redefining urban living in Detroit. Howard is actively participating in
     ~                                               ,,.
                                                    ''"                        DetroiYs revitalization. More specifically, investing in inner city neighborhoods
                                   r`'>~r'~~
                                 ~r .-;f,.~:;~1~r~
                                                f: ,,:
                                                     f'                        CBa9leY, Pembroke, Grandmont-Rosedale, Boston Edison and East En9lish
 i~~                        f ~.~.f ~.                                         Village), which are often overlooked and lack financial resources. Despite this
  ,~                 ~~~~,,~`/               ~~"                               chaAenge. Silver Capital Group, LAC has quickly developed an established track
                            ~~'                                                record of acquiring and renovating distressed, abandoned or blighted single-
~~                a-- r,;;,~~
                            lr,. ~                                             family homes. These unattractive properties are repositioned and help to stabilize
                         Nn, ,~   r                                            neighborhoods. Over the last 10 years Mr. Howard has rapidly expanded Silver
                      ?,~` ~                                                   Capital Group's single-family rental portfolio to include 135 homes. Currently, Mr.
                  ,,} " :;'     j~                                             Howard leads SCGs initiative to create more homeownership in Detroit by
     `~
     ;;m:      ~~
               .,:z11j''       ~                                               sourcin9 fix and fliP ProPerties to suPPIY market demand.

                                                                                                 Prior to forming Silver Capital Group, Mr. Howard served as Real
                                                                               Estate Consultant and Broker with Jones Lang LaSalle in both their Chicago and
                                                                               Detroit offices. During his employment with JL~, Mr. Howard provided real estate
                                                                               consulting and transaction services for Wayne County, City of Detroit, U.S. Army,
                                                                               Xerox and WM Wrigley. Howard has significant knowledge and experience with
                                                                               construction management and finance. He will be instrumental in Portfolio
                                                                               Seventeen, LLC's financial and project management.




                                                                                     6
                                           Case 20-16567                      Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46            Desc Exhibit
                                                                                                7 Page 7 of 20




                                           ~~Vt ~j~°~;~~


                          ~.~ ~ ~ ~ ~                                                            EbonY Lucas
                                  ~ ,~~ ,~ ~`~.~ ~;~.                                            Pr~nc~pa
    b
    g Y   ~
                                                                               ~R
              r
    ~Y

                                   x

                                                           ~~ ~      F   ~~' 4 ~                                  Ebony Lucas is a graduate of University of Michigan Law School.
         }`                                                   ~. ° ~                             In 2008, after working at corporate law firms for 4 years, Lucas left to work in
                  =~-                                                                            public service, Lakeside Community Development Corporation, educating
a                 ~""`'                                                                          homeowners during the housing market downturn. It was there that Ebony saw
                                                            ~.                                   the need to provide competent, affordable, legal services to distressed
                                                                                                 homeowners, and started her own law firm, The Property Law Group, LLC. Ebony
                                                                                                 has represented hundreds of property owners in housing code violation, landlord
                                                                                                 tenant, and condominium matters.


                                                                                                                 In 2007, Lucas purchased her first investment property in the
                                                                                                 Washington Park neighborhood. Since then, she has purchased and rehabbed
                                                                                                 over 60 properties, beautifying and abating housing code violations in the
                                                                                                 Bronzeville, Washington Park, and Woodlawn communities. Lucas currently
                                                                                                 manages 49 units.


                                                                                                                  Lucas is the board secretary for South Side Community Investors
                                                                                                 Association and a board member of Neighborhood Building Owners Alliance.
                                                                                                 Lucas is committed to improving properties on the south side and providing safe,
                                                                                                 affordable, high quality housing. Lucas will provide legal and operational
                                                                                                 management services to Portfolio Seventeen, LLC.




                                                                                                       7
                                  Case 20-16567                    Doc 70-7           Filed 11/16/20 Entered 11/16/20 12:03:46                         Desc Exhibit
                                                                                             7 Page 8 of 20



    Company Snap~~hot
      ..~. ~ ~~ F~,~ ~,~.~ .,. .              - --         _~ ~C Team                                        Relevant Experience, Prcav                     Prr~~e~~
                                         Constructi n/
                                           Prope
                                         Managem nt                     Legal/ Complian
            Finance
~      ',

                                  ~R~!                                                                        • 40-years of experience acquiring and renovating under-valued,
                                                                                                                distressed properties on the South Side of Chicago.
                                                                                                              • Proven experience working with contractors to renovate multiple
                                                                                                                proper#ies and abate code violations in both vacant and occupied
                                                                                                                efficiently and with measured cost controls.
                                                                                                              • Demonstrated ability to screen prospective tenants and lease available
                                                                                                                inventory to qualified market rate residents and non-profits
                                                                                                                administering housing vouchers.
    Sterling Howard   Citywide Title         Jerome Wade           KBM Realty, Inc.      Ebony Lucas,
                                                                                                              • Demonstrated ability to abate City of Chicago housing code violations.
    Ebony Lucas       Tiffany Taylor                               Overflow              Tracie Banks,
                                             BP Construction
                      KBM Realty,                                  Properties, lLC       Bookkeeping          •       Driven property management team, focused on providing an
                      Inc.                    -f&H {construction
                                                                   Shelly Hines          Ron Archie,                  exemplary customer experience resulting in low turn-over.
                                                                                         CPA
                                             IR Design Firm                                                   • Extensive track record repositioning rental properties generating
                                                                                                                excellent cash f{ow with stable upside equity.

Portfolio ~e~r~r~teen ~r~ves~rn~~r~s ~~.                              ~'. ~s
                                                                                                             Current Portfolio Highlights
                                                                                                                  • Size .......... .................242 rental properties
                                                                                                                  • Net Cash Flow................$221,000 per month
                                                                                                                  •    Portfolio Value ..............$26.0 million
                                                                                                                  •    Leverage.........................41% of total portfolio value (LTV}



                                                                                                                                                                                             r~



                                                                                                         8
                 Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                                   7 Page 9 of 20




Construction Summary
Portfolio Seventeen, LLC has walked through all buildings in the portfolio and reviewed the code
violations. Though access was limited, our extensive investment, receivership, and property
management experience allowed us to develop a conservative budget and realistic timeline for
stabilization of the properties in the BHF Portfolio C,

During the first 3 months of ownership, we intend to address any immediate issues of health and
safety. Upon receipt of ~~ermits, we will begin the process of construction, and to the extent possible,
minimize intrusion on thE~ current tenants.

We expect that with the permitting process, current material shortages, and any work stoppage
delays due to pandemic related closures, it will take approximately ~ 8 months to complete
construction on the properties. Our plan is to minimize the impact by working with multiple
construction crews and ~~ddressing issues in those buildings that have the least violation first.

We are estimating an auction purchase sale of $9,5~~,~00. Our conservative construction budget is
approximately $5,500,000. UVe will use partner capital contributions and secured financing for the
purchase and renovation of the properties. Portfolio Seventeen, LLC will work with the City of
Chicago Department of buildings to further refine the scope of work. Architectural plans and permits
will be pulled as required by code and we will work with licensed contractors to complete the work,




                                                         9
                    Case 20-16567       Doc 70-7      Filed 11/16/20 Entered 11/16/20 12:03:46            Desc Exhibit
                                                            7 Page 10 of 20
                                                         PORTFOLIO SEVENTEEN, LLC
                                                       SCOPE OF WORK AND TIMELINE
                                              Construction
                                              Timeline from
Building Address     Description              Permit Issuance   Scope of Work                                    Budget
                                                                Fu arc itectura p ans an permits or
                                                                complete interior demo and renovation,
                     6 Unit Bronzeville                         upgrade electrical, plumbing, HVAC, address
                     Condominiums- 1- 3                         structural issues. Units will be developed to
3656 S Indiana       bd, 1- 4 bd, 4- 5bd 12-18 months           condo quality.                                    $360,000
                                                                Fu arc itectura p ans an permits or
                                                                complete interior demo and renovation,
                     7 Unit Br~onzeville                        upgrade electrical, plumbing, HVAC, address
                     Condominiums-l- 2                          structural issues. Units will be developed to
3652 S Indiana       bd, 1- 3 bd, 5- 4 bd 12-18 months          condo quality.                                    $360,000
                                                                Arc itectura p ans an permits to upgra e
                                                                plumbing, electrical, kitchens,,bathrooms,
                     8 Urit Bronzeveille                        abate fire safety violations. Upgrade and
                     Rentals- 6- 3 bd, 2- 4                     refresh to provide quality affordable
4956 S Michigan      bd                       3-6 months        Bronzeville rental units.                         $312 000
                                                                O tain p ans an permits or comp ete
                     8 Urit V~,'ashington                       renovation of units- HVAC, plumbing, electric,
                     Park Rentals 2- 2bd,                       framing, drywall throughout. Provide quality
5715 S Indiana       6- 3bd               6-9 months            Bronzeville, new construction rental units.       $360,000
                                                                Paint, refinish rooftop decks, clean, test
                                                                appliances. Prepare units for sale as
                                                                condominiums. Current tenants will be
                     6 Unit Bronzeville                         provided with credit restoration, grant, and
                     Condominiums- 4-                           lender referrals and will have first right of
4952 S. Vincennes    3bd, 2- «bd units        60-90 days        refusal.                                           $60,000




                                                                                                                             9

                                                                    10
                   Case 20-16567          Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46          Desc Exhibit
                                                           7 Page 11 of 20
                                                        PORTFOLIO SEVENTEEN,
                                                                           LLC
                                                     SCOPE OF WORK AND TIMELINE
                                                             O tain p ans an permits to up ate p um ing
                    24 Unit Greater                          and electrical, replace doors and windows,
                    Grand Crossing                           update units. Units will be renovated as
6900 S Michigan     Rentals- 2 bd units     9-12 months      rentals.                                           $360,000
                                                             O tain p ans an permits to up ate p um ing,
                                                             electric, HVAC throughout, repair copings,
                    6 Unit Woodlawn                          tuckpointing, plumbing, interior stairs, update
                    Rentals- 1-1 bd, 5-                      units throughout. Units will be renovated as
6605 S Greenwood    bd                      9-12 months      vintage Woodlawn rentals.                          $370,000
                                                             O tain p ans an permits or roo ,masonry
                                                             electrical, HVAC, plumbing to update kitchens
                    6 Unit Woodlawn                          and bathrooms throughout. Units will be
6609 S Greenwood    Rentals- 3bd            9-12 months      renovated as vintage Woodlawn rentals.             $370,000

                                                             Plans, permits, and engineer report to address
                                                             structural issues, fire separation, tuckpointing
                    6 Unit Grand                             (mortar), smoke detectors, upgrade
                    Crossing Rentals- 4-                     bathroom, kitchens, abate violations.
1418E 67th          2 bd, 2- :3 bd       9-12 months         Renovate units as Woodlawn rentals.                $234,000
                                                             A ate ire sa ety an of er vio ations, o tain
                                                             plans and permits to update plumbing,
                                                             electrical, kitchens, bathrooms, address
                    18 Unit South Shore                      possible structural issues. General
                    Rentals- 15- 2 bd, 3-                    maintenance and update to units and
6800 S Clyde        3bd                   9-12 months        common areas.                                      $459,000
                                                             A ate vio ations, win ows, inte s, masonry,
                    12 Unit (~hatham                         update kichens and bathrooms, address
                    Rentals- 9- 1bd, 3-                      unauthorized occupants and unsafe living
8100 S Evans        Zbd                     6-9 months       conditions.                                        $426,000




                                                                                                                           10

                                                                 11
                 Case 20-16567       Doc 70-7    Filed 11/16/20 Entered 11/16/20 12:03:46             Desc Exhibit
                                                       7 Page 12 of 20
                                                   PORTFOLIO SEVENTEEN, LLC
                                                  SCOPE OF WORK AND TIMELINE
                                                          O tain p ans and permits to a ate violations,
                                                          windows, lintels, masonry, update electrical,
                  12 Unit Chatham                         plumbing, kichens and bathrooms, address
                  Rentals- 9-2 bd, 3-                     unauthorized occupants and unsafe living
8056 Ellis        3bd                   6-9 months        conditions.                                          $456,000
                                                          Architectural plans and permits for updated
                                                          electrical, plumbing, kitchens, bathrooms,
                                                          windows, lintels, repair interior stairs, replace
                  22 Unit (~hatham                        porch, update kichens and bathrooms. Units
                  Rentals- 6- studio, 6-                  will be renovated as quality, affordable
8200 S Evans      1bd, 10- 2 bd          6-9 months       rentals.                                             $669,000
                                                          O tain p ans an permits to repair roo ,
                                                          address fire separation violations in
                                                          basement, tuckpointing, windows, lintels.
                  8 Unit Chatham                          Building is primarily occupied,' general in unit
9032 S Dauphin    Rentals- 8- 2 bd      3-6 months        and building maintenance and landscaping.            $137,500
                                                          O tain p ans an permits to rep ace porc ,
                                                          repair roof, abate violations as identified by
                  6 Unit Roseland                         City of Chicago. Renovate damaged
734-36 E. 95th    Rentals- 6- 2 bd      3-6 months        unoccupied units as rentals.                         $158,000
                                                          Plans and permits to a ress masonry, some
                  19 Unit ~Nashington                     windows, refresh units, instal'~,I emergency
                  Heights Rentals- 3-                     lighting, replace defective ligh';t fixtures in
                  studio, 1.1- 1bd, 5-                    hallways. Stabilize and create. investment
9300 S Bishop     2bd                   3-6 months        opporutnity.                      ',                 $168,000
                  6 Unit Bever y                          A ress ire sa ety issues, of er issues as
                  Rentals- 1- 1bd, S- 2                   determined. Building will remaing Beverly
9942 S. Walden    bd                    3-6 months        rentals.                                             $156,000

TOTAL BUDGET                                                                                                  $5,415,500




                                                              12
                   Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                                    7 Page 13 of 20



PROJECT FINS►NCE PLAN
The team has provided creclit, financial, and collateral information and has secured financing commitments totaling
$20mm from Renovo Finan~~ial and Continuum Capital which have been provided to the City of Chicago. The
financing covers acquisition and rehab costs.
Both lenders have reviewed and approved the credit and financials of Portfolio Seventeen, LLC. The lenders have
been informed of the requirE:ment to close within 30 days of court approval of a successful bid, and they are ready,
willing, and able to do so with no inspection or appraisal contingencies.




                                                                                                             ,2




                                                          13
 Case 20-16567               Doc 70-7           Filed 11/16/20 Entered 11/16/20 12:03:46                                  Desc Exhibit
                                                      7 Page 14 of 20
                                                      Gantinuum
                                                      Capital
                                                 ~
                                                 .... Funding
 1644 N. Honore Ave., Ste. 205, Chicago, IL 60622 phone: 312.620.1100 ~ fax: 866.218.0048 ~ infona.ccfbridpeloans.com ~ www.ccfbridgeloans.com


October 27, 2020




To whom it may concern:

On behalf of Continuum Capital Funding, LLC, please accept this as verification that Portfolio Seventeen, LLC has
access to $10,000,000.00 via a line of credit with our lending institution for the purpose of acquisition and
renovation of properties.

Should you have any questions or concerns, please feel free to contact me directly.




Sincerely,
             _   ~~~

Brian Lignelli
Principal
Continuum Capital Funding LLC




                                                                                                                                  13
                                                                      14
Case 20-16567          Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46       Desc Exhibit
                                        7 Page 15 of 20




                                  REN VOT~'
                                  F   I   N A N C    I   A L



                                  LETTER CAF CRED{T


    10/28/2020



    To Whom It May Concern:

   Borrower:
   PORTFOLIO SEVENTEEN LLC

   PORTFOLIO SEVENTEEN LLC, is approved borrowers with Renovo Financial
   up to $10mm. Final approval is subject to successful auction bid, verification of
   the number of buildings and addresses, and review of title.

   Renovo Financial lends for the purchase and renovation of vacant, non-owner-
   occupied investment property. We are aware of the 30 day closing requirement
   and do not anticipate any issues with meeting this timeline.

   For further information, please contact the Lending Associate listed below.




   Menia Johnson
   Assistant Vice President —Lending
                 __
   (312) 279-7305
   menia@renovofinancial.com




      __         _ _

    222 W Adams Street, Suite 3150, Chicago, IL 60607 ~ www.renovofinancial.com         14
                                              15
               Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46              Desc Exhibit
                                                7 Page 16 of 20



Resources
For each property, we will expend resources, bofih in terms of time and finances to
conduct visits to the property, work with occupants residing on the property, address legal
or regulatory issues on fihe property, and/ar rehabilitate and invest in the property


                                    Port#olio Seventeen will fund acquisitions and renovations using partnership equity, private equity
                                    through Continuum Capital, and mortgage financing through Renovo Financial, and Chicago
                                    Community Loan Fund. The portfolio has been divided amongst lenders based upon disposition
                                    strategy and to minimize cross- co{laterizating properties. Portfolio Seventeen has provided
                                    financial and credit information to the lenders and obtained a letter of intent for finance of the
                                    acquisition and construction phases.




                                    Portfolio Seventeen has a diverse and dedicated Team with a vast understanding of core real ',
                                    estate practices. Our Team is well equipped and prepared to commit the time required to manage j
                                    the portfolio. Moreover, we will add resources or partner with organization where applicable to ~;
                                    bring best practices and efficiencies to assisting occupants.



                                    Portfolio Seventeen will partner with loco{ churches, non-profit organizations, and real estate'..
                                    brokers to facilitate tenant relocation, as needed, and to provide resources for unauthorized'
                                    occupants to avoid unsafe living conditions.


                                    Portfolio Seventeen will utilize Propertyware as the tenant/ property management software. The
                                    technology will provide an online 24- hour for tenants to make repair requests and to track the
                                    progress of building and day to day financial management. We will utilize separate project
                                    management software to manage construction progress.
                                                                                                                               15




                                                          16
Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46               Desc Exhibit
                                 7 Page 17 of 20




                                                                                             ■

                                enan                               ro ect~ o n s


                             •Work collaboratively with current property managers to identify current tenants/ occupants
                               and contact them regarding the change in ownership;
                             •Conduct an individualized assessment of all occupied units to negotiate lease terms to
                               prevent as little displacement as possible. If any occupants are unable to lease the unit.
                               we will provide relocation assistance;
                             •Introduce the Propertyware software and systems for maintenance requests and
                               payments;
                             •Identify and address any immediate maintenance requests/ safety concerns, including,
                               but not limited to common hallway lighting, fire extinguishers, and emergency lighting;
                             •Determine if any tenants will need to be relocated due to immediate dangerous and
                               hazardous conditions;
                             •Provide credit restoration and other community resources to tenants who may need to be
                               relocated in the future due to repairs/ renovations;
                             •Identify alternative units via Neighborhood Building Owners Association, South Side
                               Community Investors Association, and Southside Builders Association as options for
                               relocation for tenants;
                             • In cases where a move is necessary in less than 90 days, provide financial and/or other
                               relocation assistance to mitigate tenant inconvenience and avoid homelessness.




                                         17
                     Case 20-16567                                         Doc 70-7                         Filed 11/16/20 Entered 11/16/20 12:03:46                                                                                                                        Desc Exhibit
                                                                                                                  7 Page 18 of 20




           s,t¢:i? S.~ ya.           i           't              L;r t ~          . -•~                        7Y.(,                     _    k s~:~                 x ~            ys                s      ?~r                               i4 ~-                                 `a +~                          *r           ,,
                                                                                                                                                                                                                      ..~''                    '                           + b                          Fn ~~}                 ._.
     .~, r~          i        `i'                ~                  iS            i       acs                 > ~~~''             ~'     ~~                 -                            t xf ,~yp y
                                                                                                                                                                                                                                                                                              a r ,~+~5         F        a r,
             ~.•~n        ~l,n <                  o                      ~ fr~~6~                   ,~.t       4    .'P v                     n.        ~,                           *~v~~            ~" >'t .~                       ~ tr                       ~' ~~'                     ~~

     s'`~                t'~~.::      ;           Ya       ~~ Y X~~ ~                ~>e.1 ~
                                                                                    ~`  +~              u~  ~a
                                                                                                         r~  ~ -~y~           g~~Y 9fi ~ .`
                                                                                                                                          .~.~)~t~ ~'~#'y £ l° ~~                                         ~~X . ?~{ ~~~1 ~ , ~'~                                 *-        w ~~
                                                                                                                                                                                                                                                                              i'~` ~/ k ~~~~
            f.~                                      y     14 .                    - FP         d    `a                           J ~,     -t$. C. '~fr`   °R* S"'                                                                                                         "'   ~     ,+...~,q+b;+~ x-+ S ` ~:
                                                                                                                                                                                                           ~.
                                                                                                                                                                                                            ,e             i~~,?
                                                                                                                                                                                                                      s-~ +~~
           ~     '~ 3~r                  r    .r~ ~            ia-               ~•r --"" lz'..fs.        ;re +e6~zia        ~`                                                                                               t                    i              ,;        a        .i. •~R,•P~k.,~ ?       xetx,~._ r.
     r   ate,. ~    a 7Y                           f            3 ~            # ~ f ti. ~ ~~    w.. S            :c~-r ~ {  ~                                                               ,~q5            yY q                          ~                                    '6 ~ .n i' G~ - r
                     .~erc                     i ~ .t~,            ,~        ~,,     ~            1F~y.x y~'1,~'~
                                                                                                              -k       x ds~e,..                                X.     ~3                   -k~'                              >                                                   ~`     +t~c~`~"7- ,  ~',,. l~
           y F          i           s
                                    ,s'-xr      ', ~'k           -~a         ry     ~s'~~ ss .,a. ~ 'r,;  . ~ `~~R '`s~                                               a'r ~                  y                                        ~a                           ~ ~                    „r              T
                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                 t . ,~ ~
               t~              ~ t              - -~s.1~                                                        .~ s , ~ w~`             ~'             '-                           l d;                      ,{~.rt,~~                                         -~c       t ~,flf y~~, r
~~          .~ ~.            ~:.             « ;:      4   >        F~ ~a x                                                                            - ..~                     jti                          r'~-'4•  ~*~                                                       ''~.T'w, ~        ~        s' `~ y~'~i .:
                                                                                   ~~:a             ~      ~'F.     ~`.r „~                                                           sl`- n4x


~,, sib'                                                          '` ~             m„    t~                        ';i ~tfi .~   +~, ,4
                                                                                                                                      b, 'Y$c                                        r~ . e ~                  y . ~ ~.a.'~ ~                                          ~                 ~S~                ~                  ,
       Tsei~             `      _                                            T      ~ ~' ~'                         ,v ' ;~ {g'rik,                                               F l fi                                                                                                                            4~`<
,e                                                                                                                                                                                                                                                                              .~'1'r'£'              'L
                                                                                 ~. _                                                              r ..z.-                             ~....                   •.,
                                                                                                                                                                                                               ~ ~sc M                                                              ~ ~,           ,F.
 t                                               -                           ~,`                                                   i'               ,fin             y.                                          ~y                        _.                                                                              _
            x                                                   -                                                  _~               t.                                                                       y~;~~




                                                                                                                                  (                     F
                                                                                                                                  F                                       ~



                                                                                                                                                                                                r y
                                                                                                                                                                                                                                                                                        c



                                                                                                                                                                                     ~. '                                                                                                     A't~'~- S
                                                                                                                                                                          :v:'              -                                     _
                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                               s
                                                                                                                                                      18
                                                                                      i                                                                 ti
                 4
                                                                                                                    .; tcor
         ..6fi~k:. ir..>      ,..     .,                   t.., ~~ a. h
                                                                      +.,          n~.a.        ~                             ~        x :' ~- .~.n&'f..              ~..... .        ... .._         . , 4.. .. ~..d.s.:69~                           f..5.ti             ,.         i. .;N"dr~..'~ E ..:.                ..ti
          Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                           7 Page 19 of 20




Submitted By:                                                Accepted By:
Portfolio Seventeen, LLC
,~.  ~     ~
Signed                                                       Signed

Ebony Lucas

Printed Name                                                 Print d Name

Member                                                        ~~~y a~ C~ ~~ C o ~CC
Title                                                        Title

 elucas@plgesq.com                                                   ~ k.PS A C t~-? U~C ~~ CG5 v .~
Email                                                        Ema'




                                                 19
Case 20-16567   Doc 70-7   Filed 11/16/20 Entered 11/16/20 12:03:46   Desc Exhibit
                                 7 Page 20 of 20




                                                f
                                                ,




          0




                                       20
